Moran, J. It is contended by appellants’ counsel that theinstruetions given by the court contain error in that two of them do not require the jury to find the facts from the evidence, bxit say simply, “If the jury shall find,” etc., without confining them by the words “ from the evidence.” The instructions in which the omission complained of occur, are so connected as propositions with instructions in which the jury are directed to find from the evidence, that we do not think it possible that the j ury were in any manner misled in that regard. When all the plaintiff’s instructions are considered together and in connection with the one given by the court of his own motion, in which the jury are told that as to what the facts are, and what the verdict should be, they must determine for themselves, from the evidence and from that only, they are not obnoxious to the objection urged against them. The minds of the jury were directed to the evidence, and that only, as the ground of their verdict. It is strenuously urged against the verdict, that it is logically absurd and inconsequential; that if the jury found for the plaintiff, they should, as a matter of course, have fixed his damages at the whole amount of the balance in appellants’ hands. It is undoubtedly true that having found for the plaintiff, there being no dispute as to the amount of the fund, the jury should have given him the entire sum. But the error is against the plaintiff and he is not here complaining of the verdict. The verdict might indeed he set aside on his motion, but a defendant can not be heard to assign as error, that the amount of damages assessed against him is too small. Lury v. Bundy, 9 N. H. 298; Wolf v. The Goodhue Ins. Co., 43 Barb. 400. The cases cited by appellants’ counsel where verdicts were set aside because not as large as required by the proof, are cases where the party against whom the error was made was complaining. Keagy v. Hite, 12 Ill. 99; Tilley v. Spalding, 44 Ill. 80; Cody v. Commercial Ins. Co., 13 Bradwell, 110. There is no error appearing on this record, which authorizes a reversal, and the judgment must therefore be affirmed. Judgment affirmed.